Citation Nr: 0822771	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004  rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in May 2008.  A copy of the transcript of 
that hearing is of record.  Additional evidence received at 
the hearing was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (c) (2007); see also Disabled 
American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 
1339, 1346 (Fed. Cir. 2003).  


FINDING OF FACT

The service-connected PTSD is manifested by symptoms most 
closely approximating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 
percent, but not higher for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.130 including Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2004 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
June 2006.  



For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the June 2006 RO letter notified the veteran that his 
disability rating would be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and that VA would consider evidence that documented 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference, however, 
to the diagnostic criteria for establishing a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements, as well as the 
testimony provided by him at his May 2008 personal hearing, 
demonstrate this awareness.



Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case (SOC), and reasons as to why a higher 
rating was not warranted under that criteria were identified.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected PTSD since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increased rating.  38 C.F.R. § 3.159(c)(4) 
(2007).  There is no objective evidence indicating that there 
has been a material change in the veteran's condition since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough, the examinations in 
this case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326 (2007).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

Analysis - Evaluation of PTSD

Historically, service connection for PTSD was granted upon 
rating determination in December 1999, and a 50 percent 
rating was granted from the date that the veteran submitted a 
claim for compensation benefits on February 10, 1998.  That 
rating was confirmed and continued upon rating decision in 
October 2001.  Following a period of hospitalization at a VA 
facility in February-March 2001, a temporary total rating 
(TTR) was assigned in a March 2001 rating decision from 
February 6, 2001, through April 30, 2001, followed by a 50 
percent rating from May 1, 2001.  

The current claim ensued when the veteran submitted a request 
for an increased rating in March 2004.  In an August 2004 
rating determination, the 50 percent rating was confirmed and 
continued.  The veteran submitted a timely notice of 
disagreement, and a SOC was issued in March 2006.  In March 
2007, an extension of the TTR described above was denied, but 
upon subsequent rating decision in April 2007, another TTR 
was granted for a period of hospitalization at a VA facility, 
effective from January 3, 3007, through March 31, 2007.  The 
TTR was followed by a 50 percent rating, effective from April 
1, 2007.  

The veteran provided testimony at May 2008 hearing.  He 
reported increased severity in sleep disturbance, 
irritability, and social isolation.  He pointed out that he 
had recently been hospitalized at the VA facility in 2006 and 
2007 for his increased symptoms.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, DC 9411, effective November 7, 
1996, PTSD will be rated as follows:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating. In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation. 
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In 
determining whether the veteran meets the criteria for a 50 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood. 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms. Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score from 31 to 40 reflects some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoid friends, neglects family 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

A score of 41-50 illustrates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers).

VA medical records for the period from January 2004 through 
May 2004 reflect that the veteran was undergoing individual 
therapy.  When examined by VA in June 2004, it was noted that 
there had been no psychiatric hospitalizations since the last 
exam.  His GAF scores in the last past year ranged from 48 to 
60.  He was depressed over his medical condition and physical 
limitation due to emphysema.  He also watched war movies to 
help him relax and fall asleep.  

The examiner noted that the veteran was limited by his 
emphysema and was unemployed.  In general, the examiner noted 
that the veteran reported similar amounts of distress from 
PTSD symptoms as on his last exam.  The veteran reported that 
his PTSD symptoms had been fairly consistent over time except 
for some increase after situational stressors such as the 
deaths of friends or his brother.  On exam, the veteran was 
oriented times three.  His eye contact was poor.  There were 
no difficulties noted in the areas of attention or 
concentration.  His memory and intellect appeared intact.  
His conversation was clear, coherent, and goal directed 
without irrelevant or illogical speech.  He evidenced no 
difficulties in thinking or communication.  His mood was 
depressed, and his affect was irritable and restricted in the 
dysphoric range.  His affect was not flat or blunted.  The 
final diagnoses included chronic, moderate, PTSD.  His GAF 
score was 60 (due to his PTSD).  

Private records and private physicians' statements from 2004 
and 2005 include a GAF score of 35 based on exam of the 
veteran throughout 2004.  One private physician reported in a 
January 2005 statement that the veteran had experienced 
increased symptoms in the last year, to include increased 
anxiety and recurrent nightmares and intrusive recollections 
of his combat experiences.  In part, these symptoms were 
exacerbated by his exposure to the war on television, and, in 
part, they were exacerbated by the reports of sexual abuse of 
prisoners in the war by the Americans guarding them.  The 
veteran noted that when his granddaughter turned 13, he 
started having more intrusive recollection of witnessing a 
rape of a girl that age in Vietnam by American soldiers in 
Vietnam.  He felt that his worsening symptoms of emphysema 
was punishment for his failure to prevent this rape.  As his 
treating physician, this private doctor had noted worsening 
anxiety, depression, and insomnia.  The veteran had recently 
been forced to retire from his truck driving job due to his 
emphysema.  In an update to this letter, dated in February 
2005, this physician noted that the veteran continued to be 
seen for PTSD.  He felt that the veteran's symptoms impaired 
his ability to maintain gainful employment due to persistent 
anxiety, poor concentration, poor memory, and difficulty 
being around others.  

Another private physician reported in a January 2005 
statement that the veteran's PTSD was greatly exacerbated by 
depression and reporting of the current conflict in Iraq.  It 
was his opinion that the veteran was currently suffering 
debilitating cognitive and emotional impairment due to his 
PTSD and severe despondency.  

When examined by VA in February 2006, the veteran denied any 
periods of remission since his last examination.  He 
continued to be seen for therapy and was on medications for 
his psychiatric symptoms.  On exam, he was oriented times 
three.  His speech tone, volume, and rate were generally 
within normal limits, although he stuttered on a couple of 
occasions.  His thought processes appeared logical and 
sequential, although sometimes circumstantial.  There was no 
delusional content elicited, and he denied symptoms of 
paranoia.  He had mild difficulty with attention and 
concentration.  His responses to proverbs were somewhat 
concrete.  He described his mood as depressed and irritable.  
His affect appeared unrestricted with full range.  He denied 
current suicidal or homicidal ideation or intent.  He 
described nightmares about rape and violence.  He reported 
minimal socialization and he and his wife had begun to go out 
with another couple.  He also attended church.  His energy 
level was poor.  His goals for the future were focused on 
improved health.  The final diagnoses included chronic, 
moderate PTSD, and his GAF score was 60.  His symptoms had 
not increased since the last exam.  In the examiner's 
opinion, the veteran remained employable as his psychiatric 
symptoms alone would not render him unemployable.  He was 
also competent to manage his own funds.  

Subsequently dated VA records show that the veteran was 
hospitalized from August 1, 2006, through August 21, 2006, 
for PTSD symptoms.  He had a high level of anxiety triggered 
by reports of a girl in Iraq being raped and her family 
killed by soldiers.  His Admission GAF score was 31 and upon 
discharge, it was 35.  



The veteran was again hospitalized at a VA facility for PTSD 
symptoms from January 3, 2007 through March 1, 2007.  

Based on a review of the foregoing evidence, the Board finds 
that the veteran's PTSD is productive of symptomatology 
consistent with the criteria associated with a 70 percent 
rating under 38 C.F.R. § 4.130 DC 9411 and the General Rating 
Formula for Mental Disorders.  The medical evidence shows 
that the veteran's PTSD symptomatology has gotten more severe 
since the June 2004 VA examination.  The veteran has some 
social impairment but still goes out with his wife to some 
functions such as church.  While he certainly shows 
significant occupational impairment due to psychiatric 
symptoms, it appears that he would be employable except for 
his emphysema.  The veteran experiences continuous depression 
and significant irritability.  Additionally, the GAF scores 
indicate moderate to serious PTSD symptoms.  The Board has 
also considered his diminished memory and concentration, high 
levels of anxiety, and episodes of anger.  Although the 
veteran's speech was logical and there was no suicidal 
ideation, delusions or hallucinations, the Board affords the 
veteran the benefit of the doubt and grants a 70 percent 
evaluation.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2007).

The Board concludes that the veteran's symptoms do not 
warrant a rating in excess of 70 percent in that the veteran 
does not show total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  His behavior does reflect 
persistent damage of hurting himself or others.  He is able 
to perform those activities of daily living.  He is not 
disoriented.  See DC 9411.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

An increased evaluation of 70 percent for the service-
connected PTSD is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


